Citation Nr: 0727061	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  00-20 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a disorder of the 
spine, to include consideration as being secondary to a 
service-connected right knee disorder.

3.  Entitlement to service connection for a right hip 
disorder, to include consideration as being secondary to a 
service-connected right knee disorder.

4.  Entitlement to service connection for a left hip 
disorder, to include consideration as being secondary to a 
service-connected right knee disorder.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability of the spine claimed as due to VA medical 
treatment.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dental trauma claimed as due to VA medical treatment.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches claimed as due to VA medical treatment.

8.  Entitlement to an increased rating for a service-
connected right knee injury with chondromalacia and internal 
derangement, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 through 
February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's claim is not yet ready for appellate review.  
In November 2006, this matter was remanded by the Board 
following the veteran's July 2006 request for a hearing 
before a Member of the Board at his local VA office.  The 
veteran's hearing was scheduled for May 14, 2007.  See April 
2007 notice letter.  The veteran's representative submitted a 
statement dated May 11, 2007, three days prior to the 
scheduled hearing, which indicated that the veteran was 
hospitalized and unable to attend the scheduled hearing.  The 
statement specifically requested that the hearing be 
rescheduled.  The representative then submitted an Informal 
Brief that again requested that the Travel Board hearing be 
rescheduled.  See August 2007 Informal Brief.

The Board finds that the notice prior to the hearing that the 
veteran was hospitalized was a reasonable reason for the May 
2007 hearing to be rescheduled.

Accordingly, the case is REMANDED for the following action:

Reschedule the veteran's Travel Board 
hearing. Provide him and his 
representative reasonable advance notice 
of the date, time, and location of the 
hearing.

The purpose of this REMAND is to ensure due process of law. 
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



